Title: General Orders, 28 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Thursday May 28th 1778.
                        Parole Germany—C. Signs Ganges. Groton—
                        
                    
                    Commanding Officers of Brigades in pursuance of former orders to hold themselves in readiness to march, are to apply immediately to the Quarter Master General for a sufficient number of Waggons to transport their Baggage and are to have their respective Brigades supplied as completely as possible with Camp Utensils and Necessaries of every kind requisite towards taking the Field—The Commissary will have a quantity of hard bread and salt meat prepared to issue to the Army when call’d for. As we may expect every moment to march the Army is to be prepared in all respects for that purpose—Guards of every kind are constantly to hold themselves in a collected State with their Accoutrements on and ready to act at a moments warning. The General therefore forbids all Exercises & diversions particularly such as cause them to disperse & put off their Accoutrements which is equally inconsistent with their Security and with good discipline.
                    
                    A board of General Officers are desired to sit tomorrow morning ten ôClock at General Lee’s quarters to examine into Lieutt Coll Regnier’s Claim of rank in the New-York Line & report their opinions thereon—The other Lieutt Colonels of that line present are desired to attend—The Commander in Chief will lay before the board the Memorial presented by Lieutt Coll Regnier, with some other Papers.
                    A Court of Enquiry to sit tomorrow to examine into the Conduct of Lieutt Coll Park reported to have been absent from Camp without leave, and to have been negligent in his duty. All Persons concern’d will attend—Colonel Johnson is appointed President Colonel Parker—Lieutt Colonels Bonner and Starr and Major Fenner will attend as Members at the Presidents quarters, 9 oClock tomorrow morning.
                    Returns from the several Brigades of such Cloathing and Necessaries as are actually wanting to be made next saturday at Orderly time.
                    At a Brigade Court Martial May 25th 1778—Colonel Bowman President, Adjutant Bowyer of 12th Virginia Regiment tried for furnishing two soldiers with the Countersign to go into the Country to buy Provisions, found guilty of a breach of the 15th Article, 13th section of the Articles of War & sentenced to be dismissed the service.
                    The Commander in Chief approves the sentence, but in Consideration of Mr Bowyer’s good Character as an Officer, notwithstanding so material a breach of the rules of Discipline as he is chargable with in the present instance, is induced to restore him to his Office.
                